Case: 16-60697      Document: 00514294993         Page: 1    Date Filed: 01/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                    No. 16-60697                                 January 4, 2018
                                  Summary Calendar
                                                                                  Lyle W. Cayce
                                                                                       Clerk
DANIEL MORENO PALACIOS, also known as Javier Hernandez Dela Cruz,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 909 023


Before REAVLEY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Daniel Moreno Palacios, a native and citizen of Mexico, challenges the
validity of a 2013 removal order in this petition for review. Palacios failed to
contest the 2013 order earlier in the proceedings. He did not respond to the
Notice of Intent to Issue a Final Administrative Removal Order or otherwise
attempt to rebut the charge that he was removable based on his prior
conviction for an aggravated felony, nor did he challenge the 2013 order by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60697    Document: 00514294993     Page: 2    Date Filed: 01/04/2018


                                 No. 16-60697

filing a petition for review. See 8 C.F.R. § 238.1(c), 8 U.S.C. § 1252(a)(5). He
also reentered the United States illegally in violation of his deportation order.
      This court lacks jurisdiction to consider the constitutional challenge to
the underlying removal order. See Martinez v. Johnson, 740 F.3d 1040, 1042-
43 (5th Cir. 2014). Palacios’s petition for review is DISMISSED for lack of
jurisdiction.




                                       2